DETAILED ACTION
A New Examiner has been assigned to this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5-8, 10-11, 14-15, 17-18, and 20), in the reply filed on 02/01/2022, is acknowledged.
Examiner asked for a restriction between inventions I and II.  Examiner also asked for an election of species of formula (I). 
Applicants provided a compliant election of Group I (claims 1-3, 5-8, 10-11, 14-15, 17-18, and 20). Applicants also provided a compliant election of example 3 on page 95, shown below. 

    PNG
    media_image1.png
    277
    487
    media_image1.png
    Greyscale
.
Example 3 on page 95 maps to claim 1 wherein Q is selected to be O, R1 is selected to be a 5 membered heteroaryl group substituted with Rx, Rx is selected to be a monovalent group comprising a heteroaryl group, and R2 is selected to be a cyclic group substituted at the α position and further substituted. A search for Applicant’s elected species of formula (I) (shown above) did not retrieve applicable prior art. The Markush group was expanded to include a compound with CAS number #104770-29-8, pictured below.

    PNG
    media_image2.png
    419
    566
    media_image2.png
    Greyscale

 A search for compound 104770-29-8 retrieved applicable prior art. Compound 104770-29-8 maps to claim 1’s formula I wherein Q is selected to be O, R1 is selected to be a 5 membered heteroaryl substituted with at least one group Rx, Rx is selected to be a monovalent group comprising a heteroaryl group, and R2 is selected to be a cyclic 
Applicant’s elected species of formula (I) and the Markush search extension read on claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 14, 15, 17-18, and 20. 
Claims 21 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.
However, the full scope of claim 1 has yet to be searched following Markush search practice. Note that double patent and prior art has only been searched for applicants elected compound of formula (I) and the Markush search extension as defined, above.  No applicable double patent references currently apply.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art or double patent art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/762,000
This Office Action is responsive to the amended claims of 05/06/2020. 
Currently amended claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 14, 15, 17-18, and 20 have been examined on the merits.
Priority
This application is a 371 of PCT/EP2018/080739 filed on 11/09/2018.  
The claims have support in the foreign priority United Kingdom application GB 1721736.5, filed 12/22/2017.
Therefore, the effective filing date for the instant claims is December 22, 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2020, 04/26/2021, and 02/01/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Specification
The title of the invention is not descriptive.  The disclosure is objected to because of the following informalities: The word “novel” is in the title.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP 606.
The following title is suggested:  -- [[Novel]] Sulfonamide Carboxamide Compounds -- .
Claim Objections
Claim 1 is objected to because of the following informalities:  Formula 1’s picture is low resolution as the Q cannot be easily discerned and can be easily mistaken for oxygen (O). Examiner recommends substituting formula I’s picture for a higher resolution where the Q can more easily be distinguished. Appropriate correction is required.
Non-elected and withdrawn claims 25 (both of them) are objected to because of the following informalities:  There are two claims numbered 25. Examiner advices to correctly number the claims.   This will facilitate rejoinder when it does occur in the future.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10, 11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed invention; (e) Level of skill and knowledge in the art and (f) Predictability in the art.  While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
Here, Applicants use the limitation “prodrug” in the claims 1-3, 5-8, 10, 11, 14-15, 17-18, and 20 .  Applicants provide no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are 
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment.  Two of these challenges are introduced here, namely biological variability and toxicity potential.  The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism.  Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve.”  (Testa, page 2098).
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
claims 1-3, 5-8, 10, 11, 14-15, 17-18, and 20 are rejected as lacking written description for containing “prodrug” as per, above.  Applicants should remove all occurrences of “prodrug” in the claims to render moot this rejection.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-11, 14-15, and 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
KAKUTA  (EP 0 318 602 B1). 
KAKUTA teaches compound 5454, herein referred to by its CAS #104770-29-8, pictured below (page 9 line 19):

    PNG
    media_image2.png
    419
    566
    media_image2.png
    Greyscale
 .
Compound 104770-29-8 maps to claim 1’s formula I wherein Q is selected to be O, R1 is selected to be a 5 membered heteroaryl substituted with at least one group Rx, Rx is selected to be a monovalent group comprising a heteroaryl group, and R2 is selected to be a cyclic group substituted at the α position.  The α position is relative to a functional group, in this case the nitrogens, and is interpreted to be the first position where a group, in this case methyl, could be attached. Thus, the methyl groups attached to the cyclic group are the α positions.  This anticipates claim 1.
	104770-29-8’s R1 is a monocyclic 5-membered heteroaryl group which contains at least one nitrogen atom, which rejects claims 2 and 3. Rx is an optionally substituted heteroaryl group, only contains carbon and nitrogen, and contains 6 atoms (within the ring) and does not contain an amide group or carbonyl group, which rejects claims 6-8. 104770-29-8 also takes the structure of claim 10 wherein Q is O, the 5-membered heteroaryl group of R1 is further substituted with -COORβ, and where -Rβ is C1 alkyl (methyl). 104770-29-8’s R2 is also a heteroaryl cyclic group (Specification page 5 defines “heterocyclic” as including “heteroaryl”) substituted at the α and α’ positions with methyl groups, rejecting claims 11 and 14-15. 
1 is 
    PNG
    media_image3.png
    214
    347
    media_image3.png
    Greyscale
where V is C, W is CH, X is CH, Y is N, and Z is NH. (Rx)m is R10-L- where m is 1, R10 is a monocyclic heteroaryl group, and L is a bond. (Ry)n is selected to be a straight-chained C1 hydrocarbyl group substituted with an oxo (=O), and wherein the saturated hydrocarbyl group includes O in its carbon skeleton. The n from (Ry)n is 1. 104770-29-8’s R2 is a 6 membered heteroaryl group which follows claim 17’s (i). R2 is substituted at the α position with methyl (a C1 alkyl), at the α’ position with methyl (a C1 alkyl), and is not further optionally substituted.  This rejects claim 17.

Conclusion
No claims are allowed.
 A prior art search was conducted for Applicants’ elected species, which did not retrieve applicable prior art.  A search for the Markush search extension (see prior art rejection, above), did retrieve applicable prior art.  See “SEARCH 6-11” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against either the elected species or the Markush search extension.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases for the elected species and Markush search extension did not retrieve applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Note that the DAV Continuity Data Map (see “SEARCH 3” in enclosed search notes) is quite involved for this application, with many cited co-pending U.S. applications.  However, currently, the elected species had two prospective co-pending U.S. references 16/638,648 and 17/267,791 which ended up not being double patent references.  Neither ‘648 nor ‘791 are double patent references against the elected species given picking and choosing (each of ‘648 and ‘791 has numerous claimed compounds but why pick one/instant application’s elected species from the numerous others?).  No double patent references exist for the Markush search extension.
However, as the Markush search extension is extended to other species of genus Formula I of instant claim 1, it is highly likely that some or all of the references (plus undisclosed others) in the DAV Continuity Data Map (see “SEARCH 3” in enclosed search notes) will be double patent references against the instant.  Applicants should plan accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GILLIAN A HUTTER/           Examiner, Art Unit 1625     


/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625